Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELODY SAWICKI
518 E, 22% STREET
CHESTER, PA 19013

Plaintiff
Vv.
AETNA LIFE
INSURANCE COMPANY
980 Jolly Road,
Blue Bell, PA 19422
Defendant : NO.:
COMPLAINT

NOW COMES, the Plaintiff, Melody Sawicki, by and through her Counsel,
Pond, Lehocky, Stern & Giordano, P.C., and hereby complains of the above
referenced Defendant, Aetna Life Insurance Company (hereinafter referred to as “
Aetna”), as follows:

I, STATEMENT OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C, § 1332(e). This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy
issued to the Claimant through her Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.
Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 2 of 10

2. All acts and occurrence that give rise to the instant cause of action
transpired within the jurisdictional boundaries of this Honorable Court.
It. FACTS:

3. The Plaintiff, Melody Sawicki, is an adult and competent individual
with a physical address of 518 E. 22" Street, Chester, PA 19013.

4. The Defendant, Aetna, under information and belief, is a business
entity with a principal place of business located at 980 Jolly Road, Blue Bell, PA
19422 with a Corporate Headquarters located at 151 F armington Avenue, Hartford,
CT 06156.

5, Aetna is a business entity, which issues disability insurance
policies governed by the Employee Retirement Insurance Security Act (ERISA), 29
ULS.C, §1011, et seq,

6. Ona date certain, Aetna, issued a policy providing disability
insurance benefits to the Plaintiff through the Plaintiff's employer.

7, The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

8. Atall times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

9, At all times material and relevant hereto, the Plaintiff performed all

obligations required of her under said contract of insurance.
Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 3 of 10

10.  Atall times material and relevant hereto, the Plaintiff was a qualified
participant in the employee benefit plan provided by Aetna to the Plaintiffs employer
under the aforementioned policy.

11. Ona date certain, the Plaintiff filed an application for long term
disability benefits with Aetna.

12. Aetna notified the Plaintiff that her claim was being denied as of
July 5, 2019,

13. The Plaintiff filed an administrative appeal and submitted additional
medical records and opinions of her treating doctors in support of his claim.

14. By correspondence dated June 4, 2019, Aetna denied the
Plaintiffs administrative appeal and informed her of her right to bring a civil action
disputing the adverse benefit decision.

15. Aetna abused its discretion and acted in a manner serving only
its own business interest when it denied the Plaintiff's claim for disability benefits.

16, The actions of Aetna in denying the Plaintiffs claim for
disability insurance benefits was arbitrary, capricious and made in violation of 29
U.S.C, §1001, et seq.

17. The actions of Aetna in denying the Plaintiffs claim for disability
insurance benefits are contrary to the language of the policy in question.

18. The Plaintiff is entitled to disability insurance benefits under the
Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 4 of 10

aforementioned policy as she has satisfied through medical evidence that he meets the
definition of disability under the policy of insurance.

19, The Plaintiffis entitled to recover the benefits due to her under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

20. Asa direct and proximate result of the actions of Aetna as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known.

21. Asa direct and proximate result of the actions of Aetna, the
Plaintiffhas sustained damages in an amount not yet known to the Plaintiff; however,
upon information and belief, such damages will approximate the amount of benefits
due and owing to the Plaintiff from July 5, 2019 to the present and continuing into the
future.

WHEREFORE, the Plaintiff, Melody Sawicki, respectfully requests that
judgment be entered against Aetna as follows:

l. Ordering Aetna to pay to the Plaintiff, Melody Sawicki, long term
disability insurance benefits from July 5, 2019 to the present and
continuing into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, Melody Sawicki, prejudgment interest on the
award until the date of judgment;

3. Awarding the Plaintiffs attorney’s fees, court costs and other reasonable
Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 5 of 10

costs incurred for the prosecution of the instant action;
4, Granting such other and further relief as the Court may deem just and

proper.

RESPECTFULLY SUBMITTED,

w: My L2-

Michael J. Parkér, Esquire
PA Bar ID 93024

Pond, Lehocky, Stern & Giordano, P.C,
One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)}568-7500
Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 6 of 10
38.44. (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (S&H INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

hasday’ danekF ees Abt Life surance Company
518 E. 22nd Street 980 Jolly Road
Chester, PA 19013 ; Blue Bell, PA 19422
(b) County of Residence of First Listed Plaintiff Chester County of Residence of First Listed Defendant _montgomery
(EXCEPT IN U.S, PLAINTIFF CASES} (IN OLS, PLAINTIPE CASES ONLY)

NOTE; INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

{c) Attorneys (Fira Naute, Address, and Telephone Number) Attomeys (ff Known)
Michael J. Parker, Esquire

2005 Market Street
Philadelphia, PA 19103

 

 

If, BASIS OF JURISDICTION (Place an "X" in One Box Only} I, CITTZENSIUP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
(For Diversity Cases Onty) and One Box for Defendant)
O01 U.S, Governinent 3 Federal Question PTF DEF PTF DEF
Plaintift (U.S. Government Nat a Party) Citizen of This State i | (KX 1 incorporated or Principal Place g4 o4
of Business In This State
OG 2° US. Government O 4 Diversity Citizen of Another State O2 © 2 Incorporated ard Principal Place Os 85
Defendant (indicate Citizenship of Parties in Hear tt) of Business [In Another State
Citizen or Subject ofa O3 oO 9 Foreign Nation O6 O86

 

Foreign Country

Only) Click here for: Nature of Suit Code Descriptions.
‘OR REEUTURE/PENAE, SS BANKRUPTCY: OTHE THE

  
 
 
 

 
 

  
 

     

 

  

IV. NATURE OF SUIT
FCONTRACE: :

(Place an "NX" fn One Box
i s ic

oes

   
   
 

    
 
 

    
     

OF 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
OF 120 Marine 0310 Airplane J 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal OF 376 Qui Tam (31 USC
OF 130 Miller Act 01315 Airplane Product Product Liability 06 690 Other 28 USC 157 3729(ay)
C7 140 Negotiable Instrument Liability OF 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 2 PROPERTY RIGHT eccees| O 410 Antitrust

& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
OF 155 Medicare Act 4 330 Federal Employers’ Product Liability 830 Patent 1 450 Commerce
132 Recovery of Defaulted Liability OC 368 Asbestos Personal . 07 835 Patent - Abbreviated 0 460 Deportation

Student Loaus CO) 340 Marine Injury Product New Drug Application [1 470 Rackedeer Influenced and

(Excludes Veterans) C) 345 Marine Product Liability OF 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY EE ABGe cs ES ECUICEE 1] 480 Consumer Credit

of Velevan’s Benpfits 0 350 Motor Vehicle 0) 370 Other Frand O 710 Fair Labor Standards OF 867 HIA (139588) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits 353 Motor Vehicle OG 371 Truth in Lending Act OF 862 Black Limg (923} 850 Securities/Commodities/
O 190 Other Contract Product Liability © 380 Other Personal 1 720 Labor/Management 0 863 DIWC/DIW Ww (405()) Exchange
O 195 Contract Product Liability | (1 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
G7 196 Franchise Injury 01 385 Property Damage 740 Railway Labor Act O 865 RSI (405(p)) © 891 Agricultural Acts

CF 362 Personal Kajury - Product Liability (751 Family and Medical OF 893 Environmental Matters

   

Medical Malpractice Leave Act OF) 895 Freedom of Information

   
  

  
  

    
      

      

  
 

     

 

   

 

 

 

 

 

 

 

RIGA EICOP ECL: Se CIVIERIGHTS RISONER PETIEIONS| (1 790 Other Labor Litigation EREDERAL TAX SULES. Act
0 210 Land Condemnation C440 Other Civil Rights Tiabens Corpus: 2% 791 Employee Retirement © 870 Taxes (U.S. Plaintiff CF 896 Arbitration
0 220 Foreclosure 0 441 Voting 1 463 Alien Detainee Income Security Act or Defendant} 0 899 Administrative Procedure
CG 230 Rent Lease & Ejectment 6 442 Employment C310 Motions te Vacate O 871 [RS—Thied Party Act/Review or Appeal of
0 240 Torts to Land 5 443 Housing! Sentence 26 USC 7609 Ageney Decision
OF 245 Tort Product Liability Accommodations @ 530 General OF 950 Constitutionality of
OG 290 All Other Real Property 0 445 Amer, w/Disabililies -]( 535 Death Penalty MMIGRATIO! State Statutes
Employment Other: C) 462 Naturalization Applica
0 446 Amer, w/Disabilities -]01 540 Mandamus & Other | 465 Other Immigration
Other CO) 550 Civil Rights Actions
0 448 Education { 335 Prison Condition
0 560 Civil Detaince -
Conditions of
Confinement
V. ORIGIN (Place an “x" i One Box Oaty)
1 Original 2 Removed from O 3° Remanded from 4 Reinstated or 5 Tyansferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do mot cite jurisdictional stututes anless diversity):

29 USC 1004
Brief description of cause:

THIS IS AN APPEAL OF A DENIAL OF LONG TERM DISABILITY BENEFITS UNDER ERISA

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTEDIN = CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: OYes ‘XENo
VIII, RELATED CASE(S) a
IF ANY, , (See instructions); w if | fo _ DOCKET NUMBER -
_ LLdeup PO
bl / TE q Lhd
FOR OFFICE UBE ONLY ; vy [ ° t”

RECEIPT # AMOUNT APPLYING ITFP JUDGE MAG. JUDGE
Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 7 of 10

JS 44 Reverse (Rey, 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither teplaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

La} Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. [f the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title,

(b) County of Residence. For each civil case filed, except U.S. plaintiff eases, enter the name of the county where the first listed plaintiff resides at the
time of filing, In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing, (NOTE; In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)",

1. Jurisdiction, The basis of jurisdiction is set forth under Rule B(a), F.R.Cv,P., which requires that jurisdictions be shown in pleadings, Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1} Jurisdiction based on 28 U.S.C. 1345 and 1348, Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 133 I, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. isa party, the U.S, plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship, (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states, When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section II below; NOTE: federal question actions take precedence over diversity
cases.)

Ti. Residence (citizenship) of Principal Parties, This section of the JS 44 is to be completed if diversity of citizenship was indicated above, Mark this
section for each principal party.

IV, Nature of Suit, Place an "X" in the appropriate box, If there are multiple nature of suit codes associated with the case, pick the nature of suit code

that is most applicable. Click here for: Nature of Suit Code Descriptions,

¥. Origin, Place an "X" in one of the seven boxes.
Original Proceedings, (1} Cases which originate in the United States district courts.
Removed from State Court. (2} Proceedings initiated in state courts may be removed to the district courts under Title 28 U,S,C., Section 1441.
When the petition for removal is granted, check this box.
Remanded fiom Appellate Court, (3) Cheek this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C, Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers,
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C,
Section 1407,
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket,
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

VIL Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S, Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

YUL Requested in Complaint, Class Action, Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cy.P,
Demand. In this space enter the actual dotlar amount being demanded or indicate other demand, such as a preliminary injunction,

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VHIL. Related Cases, This section of the JS 44 is used to reference related pending cases, ifany. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature, Date and sign the civil cover sheet,
: - - 08/19/19 Page 8 of 10
Case 2:19-cv-03738-Gurram AY A bade Sues 9

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se Dlaintiff to indicate the category of the case jor the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 518 E. 22nd Street, Chester, PA 19013
Address of Defendant: 980 JOLLY ROAD, BLUE BELL, PA 19422
Place of Accident, Incident or Transaction: 918 E, 22nd Street, Chester , PA 19013
RELATED CASE, IF ANY:
Case Number: N/A Judge: N/A Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1, _ Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes {| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4, Ts this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / iSMiot related to apy case new pending or within one year previously terminated action in
this court except as noted above,

pare, 08/14/2019 Att fl J) fl - 93024
on nial

itorney-at-Law f PR SEP Iaintiy Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl ou. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
Ci 2. FELA [-] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury Ll 3. Assault, Defamation
[] 4. Antitrust [J 4. Marine Personal Injury
H 5, Patent [J 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [|] 6. Other Personal Injury Please specify):
L] 7. Civil Rights C] 7. Products Liability
LC] 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases C] 9% All other Diversity Cases
[] 10. Social Security Review Cases (Please specify):
11. All other Federat Question Cases

(Please specify): ERISA

 

 

 

 

ARBITRATION CERTIFICATION
{The effect of this certification is to remove the case Jrom eligibility for arbitration.)

1 MICHAEL J. PARKER

 

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Logal Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monctary damages is sought.
pare: 08/14/2019 , pl fo _— 93024

/ ttorneySti-Lovt / Pro s&ptaimigl Attorney 1.D. it (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

Civ, 609 (5/2018)

 
: - - 08/19/19 Page 9 of 10
Case 2:19-cv-03738-Gurram AY A bade Sues 9

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se Dlaintiff to indicate the category of the case jor the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 518 E. 22nd Street, Chester, PA 19013
Address of Defendant: 980 JOLLY ROAD, BLUE BELL, PA 19422
Place of Accident, Incident or Transaction: 918 E, 22nd Street, Chester , PA 19013
RELATED CASE, IF ANY:
Case Number: N/A Judge: N/A Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1, _ Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes {| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4, Ts this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / iSMiot related to apy case new pending or within one year previously terminated action in
this court except as noted above,

pare, 08/14/2019 Att fl J) fl - 93024
on nial

itorney-at-Law f PR SEP Iaintiy Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl ou. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
Ci 2. FELA [-] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury Ll 3. Assault, Defamation
[] 4. Antitrust [J 4. Marine Personal Injury
H 5, Patent [J 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [|] 6. Other Personal Injury Please specify):
L] 7. Civil Rights C] 7. Products Liability
LC] 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases C] 9% All other Diversity Cases
[] 10. Social Security Review Cases (Please specify):
11. All other Federat Question Cases

(Please specify): ERISA

 

 

 

 

ARBITRATION CERTIFICATION
{The effect of this certification is to remove the case Jrom eligibility for arbitration.)

1 MICHAEL J. PARKER

 

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Logal Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monctary damages is sought.
pare: 08/14/2019 , pl fo _— 93024

/ ttorneySti-Lovt / Pro s&ptaimigl Attorney 1.D. it (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

Civ, 609 (5/2018)

 
Case 2:19-cv-03738-GJP Document1 Filed 08/19/19 Page 10 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELODY SAWICK]
Plaintiff

¥.

AETNA LIFE
INSURANCE COMPANY :
Defendant : NO.

In accordance with the Civil Justice Expense and delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See §1:03 of the plan set forth on the reverse side of this
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the Plaintiff and all other
parties, a Case Management Track Description Form specifying the track to which that defendant believes
the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C. §2241 through §2255 ( )
(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2 ( )

(d) Asbestos— Cases involving claims for personal injury or property damage from
exposure to asbestos, ( )

(ce) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ()
(f) Standard 0 dl of the other tracks. (X)}
i it uf q Michael J. Parker Melody Sawicki
Date’ Attorney-at-law Attorney For Plaintiff
215-568-7500 215-586-3174 Mparker@disabilityjustice.com

 

Telephone FAX number E-Mail Address
